SULLIVAN, J.
1. 114. ATTORNEY & CLIENT.
Inattention to professional duty on part of attorney with reference to pending litigation, whereby default judgment is entered, will not be excused because party himself is negligent.
2. 1223. VACATION — of Judgments.
In addition to negligence involving unavoidable casualty and misfortune, within Sect. 11631, Subd. 7 GC., providing for vacation of judgment, valid defense must be tendered.
3. 677. JUDGMENTS & DECREES.
Where defendant, served with process, left summons at office of his attorney during latter’s illness and during which illness default was entered, and where defendant had probable defense, setting aside default, under Sect. 11631, Subd. 7, GC., for unavoidable casualty and misfortune, held not abuse of discretion.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.